Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 2/28/2022.  Claims 1-4, 10, 13, 14, 17-19, 21, 22, 28, 29, 40, 42-44, and 59-61  are pending and considered on the merits  No Claims are withdrawn.  
Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following Double Patenting rejections are withdrawn:
Claims 1-4, 10, 13, 14, 17-19, 21, 22, 28, 29, 37, 38, 40, 42-44, 59-61   provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, 23-24, 27, 31, 47, 48, 51, 53-55, 70-72 of copending Application No. 16/470160.
Claims 1-4, 10, 13, 14, 17-19, 21, 22, 28, 29, 37, 38, 40, 42-44, 59-61   provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-15 of copending Application No. 16063569.
The Applicant filed a Terminal Disclaimer for these cases which was approved on 2/28/22.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 10, 13, 14, 17-19, 22, 28, 29, 42, 43, and 59-61 remain rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 5304383).
This rejection has been rewritten to more directly  address the claim amendments.
Eibl et al. teach the following:
Patients suffering from impaired lipid metabolism, in particular those having elevated Lp(a), are characterized by severe atherosclerosis caused by a defective resorption behavior of their vessel walls. Due to its structural similarity to Lp(a), substitution with Lys-plasminogen in such patients prevents the uptake of Lp(a) into the vessel wall, attenuates the atherosclerotic process and renders it reversible. (section 8. Applications, Col 8, lines 44-53).

It is noted that Lys-plasminogen is an active fragment of Glu-plasminogen.  This passage appears to teach administering Lys-plasminogen to prevent Lp(a) uptake into the blood vessel wall to reverse atherosclerosis.  While it is unclear in this paragraph if the Lys-plasminogen is applied alone, teachings in this same section (“8. Applications”)  teach that for treatment and prophylaxis in these plasminogen deficient patients Lys-
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response To Applicant’s Arguments

Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that Eibl fails to teach the use of plasminogen alone to treat atherosclerosis.  The re-written rejection above addresses that Eibl suggests the use of Lys-plasminogen is applied alone to treat atherosclerosis and other conditions including 
	The Applicant appears to argue that their use of plasminogen alone produces unexpected results in decreasing LDL, TG, arterial wall lipid plaque formation, and cholesterol while increasing HDL.  However, it is unclear if these results are commensurate in scope with the broad independent claims.  

Response to Remaining Rejections
	Applicants rely on the arguments used in traversing the above rejection to also traverse this rejection without additional arguments. However, as explained above, the previous rejection stands.  Therefore, the response set forth above to arguments also applies to this rejection.

Claims 3 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 5304383) as applied to claims 1, 2, 4, 10, 13, 14, 17-19, 22, 28, 29, 42, 43, and 59-61  above, and further in view of Beckman et al. (JAMA 2002).  
While Eibl et al teach the methods of claims 1 and 17 using a composition of lys-plasminogen to treat atherosclerosis by reducing Lp(a) uptake, they do not teach that this condition is complicated by diabetes mellitus.  This would be obvious in view of Beckman et al. who teach diabetes is a known complication of atherosclerosis and most diabetics die from complications of atherosclerosis (Beckman Context and Conclusions).  Considering this information, it would be obvious to use the treatment of Eibl et al. to treat atherosclerosis in a diabetic to reduce the chance of death.
.

Claims 40 and 44 remain rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 5304383) as applied to claims 1, 2, 4, 10, 13, 14, 17-19, 22, 28, 29, 42, 43, and 59-61 above, and further in view of McDonagh et al. (WO 94/01128) in light of support by NCBI BLAST.  
While Eibl et al teach the methods of claims 1, 13, and 17 using a composition of lys-plasminogen from serum (i.e. natural) or recombinant (i.e. synthetic), they do not teach if this plasminogen is from humans.  However, this would be obvious in view of McDonagh et al. who teach administering Lys-plasminogen for thrombolytic therapy (McDonagh, Abstract) and that their plasminogen is from a human source (McDonagh, pg. 13 lines 10-15).  Therefor it would be obvious to use human lys-plasminogen in the method of Eibl et al. since McDonagh et al. teach that it is suitable for administration to humans (MPEP 2144.06 II and MPEP 2144.07).
Furthermore, it is noted that human Lys-plasminogen is SEQ ID NO. 6 in the Applicant’s Specification while Glu-plasminogen is SEQ ID NO. 2.  This is confirmed by a BLAST analysis of each sequence (see BLAST pgs. 1-2).  An alignment of each sequence in BLAST shows that SEQ ID NO. 6 is 90% similar to SEQ ID NO. 2.  Therefore, human lys-plasminogen is 90% identical to human Glu-plasminogen (see BLAST, pgs. 3-5). 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699